         Case 1:21-cr-00114-TJK Document 21-2 Filed 06/08/21 Page 1 of 2




                                                           U.S. Department of Justice

                                                           CHANNING D. PHILLIPS
                                                           Acting United States Attorney

                                                           District of Columbia


                                                           Judiciary Center
                                                           555 Fourth St., N.W.
                                                           Washington, D.C. 20530


                                                        June 8, 2021

Ubong Akpan
Assistant Federal Public Defender
625 Indiana Ave. N.W, Suite 550
Washington, D.C. 20004

       Re:      United States v. Kevin Strong
                Case No. 21-cr-114-TJK

Dear Counsel:

       This is to memorialize the following initial discovery 7 on May 25, 2021, and initial
discovery 8 on June 8, 2021 sent via USAFX:

       Discovery 7:
                1. Four CCTV video footage showing Mr. Strong in the Rotunda, Statuary Hall, and two
                   hallways near H227 and H230. The CCTV is designated HIGHLY SENSITIVE UNDER
                   THE PROTECTION ORDER.
                2. Five screen shots taken from CCTV.

       Discovery 8:
                1. Facebook search warrant return, Certificate of Custodian and 302 of Facebook data
                   analysis;
                2. Parler search warrant return, email with links from Parler, Parler chats (scoped) and
                   302 of Parler data analysis;
                3. Apple return;
                4. Work computer 302 (scoped) and images of Patriot flags from computer
                5. Work phone 302 (scoped) and transcript;
                6. 302 of Personal phone analysis.

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
         Case 1:21-cr-00114-TJK Document 21-2 Filed 06/08/21 Page 2 of 2




similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       Additional materials are being provided since the entry of a Protective Order in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.



                                                      Sincerely,

                                                      /s/ Mona Lee M. Furst
                                                      Mona Lee M. Furst
                                                      Assistant United States Attorney



Enclosure(s)
cc:


                                                 2
